         Case 4:21-cv-00166-BRW Document 14 Filed 04/28/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES M. RAPER, JR.                                                                  PETITIONER

v.                              Case No. 4:21-CV-166 BRW-JTK

THOMAS DEEN, PROSECUTING ATTORNEY
DRUG TASK FORCE FOR 10TH JUDICIAL DISTRICT                                  RESPONDENTS

                                              ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After careful review of the findings and recommendations

and the timely objections thereto, as well as a de novo review of the record, the Court concludes

that the findings and recommendations should be, and are hereby, approved and adopted as this

Court’s findings in all respects in their entirety. Judgment shall be entered accordingly.

       The Court will not issue a certificate of appealability because Petitioner has not made a

substantial showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). Because

the Court will not issue a certificate of appealability, it certifies that an appeal in forma pauperis

would not be taken in good faith. Fed. R. App. P. 24(a)(3)(A).

       IT IS SO ORDERED this 28th day of April, 2021.



                                               Billy Roy Wilson
                                               UNITED STATES DISTRICT JUDGE
